Wood, J., (dissenting). I do not differ with the court as to the principles of law announced. But to my mind there is a misapprehension of the facts, and a misapplication of the law announced to the facts of this case. It is a mistake to consider Carpenter the agent of Winkler & Lupkes to receive the flour aud deliver same according to their directions only. The correct view, in my opinion, is to consider Carpenter as the agent or bailee of Glass and Coffin, the other purchasers, to hold the flour until called for by them. When the flour was shipped to, and received by, Carpenter, and same was segregated or set apart, so that each purchaser could distinguish his portion, certainly nothing further could be done, so far as the vendor was concerned, to make the sale complete. It only remained for the vendee to call and get his flour. The title had passed completely, and the ownership and right to the possesion was in the vendee. Carpenter testified: “I unloaded the flour, and stacked it separately by itself, that is, the flour Glass was to get. Saturday evening Glass called for the flour—that is, the Saturday evening after I had unloaded it.” Here was a complete separation of the Glass flour from the mass. When Glass called for his flour, and offered tó pay his freight (which the proof shows he did), he was entitled to have same delivered'to him, and, appellant Carpenter failing to deliver same, appellee had the perfect right to institute this suit'by replevin. The vendors did not undertake to stop the flour in transitu, and, if they had, there was no showing that Glass was insolvent, and that- he would not have complied with his contract of purchase. There is no doubt in my mind but what the judgment is right upon the facts as found by the jury, and it should be affirmed. Riddick, J., concurs in the dissenting opinion.